Citation Nr: 1524237	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to September 1965 and from June 1974 to February 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran's November 2010 notice of disagreement (NOD) also addressed the issue of entitlement to service connection for tinnitus.  However, during the pendency of the appeal, an August 2013 RO decision granted service connection for tinnitus, rated as 10 percent disabling, effective August 13, 2010.  As this is considered a full grant of the benefit sought on appeal with respect to that issue, it is no longer in appellate status before the Board.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  During the Board hearing, the undersigned VLJ clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  Additionally, the record of the hearing was held open for an additional 45 days to allow the submission of additional evidence; however, the Veteran did not subsequently submit additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  


FINDINGS OF FACT

1.  The Veteran's active service did not involve in-country duty or visitation in the Republic of Vietnam; therefore, herbicide exposure may not be presumed, and there is no persuasive evidence of actual herbicide exposure.  

2.  Diabetes mellitus did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  

3.  Prostate cancer did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his service connection claim in May 2010, along with specific notice regarding how disability ratings and effective dates are assigned.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran has not been afforded VA examinations regarding his claims on appeal.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed herein, there is competent evidence that the Veteran has current disabilities including diabetes mellitus and prostate cancer.  However, there is no competent evidence that the Veteran's current diabetes mellitus or prostate cancer manifested during active service or during an applicable presumptive period.  Likewise, there is no indication, other than the Veteran's own assertion, that such conditions may be associated with the Veteran's active service.  Accordingly, VA examinations for the Veteran's claimed conditions need not be obtained.  Id.; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Diabetes Mellitus/Prostate Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including diabetes mellitus and malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection for certain specified diseases, including diabetes mellitus, type II, and prostate cancer, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his diabetes mellitus and prostate cancer are related to his active service in Okinawa, Japan, to include as due to herbicide exposure.  

The Board initially notes that the Veteran did not have active service in the Republic of Vietnam.  Service treatment records, including his DD Form 214, do not document service within Vietnam, and a June 2010 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) documents that there are no records showing that the Veteran was exposed to herbicides.  Hence, the presumptive provisions regarding diseases associated with exposure to herbicides are not applicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  While the Veteran cites to other Board decisions that may have found exposure to herbicide agents; these are neither persuasive nor binding on the Board herein.  38 C.F.R. § 20.1303.  

The Board also notes that there is no evidence that the Veteran's diabetes mellitus or prostate cancer manifested within one year of the Veteran's separation from active service; hence, the presumptive provisions regarding chronic diseases are also inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, there is no evidence that the Veteran experienced symptoms of diabetes mellitus or prostate cancer continuously since active service, therefore, they cannot be presumed to be incurred during active service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Although the evidence does not support a presumptive link between the Veteran's diabetes mellitus and prostate cancer and his active service, he is not precluded from establishing service connection with proof of actual direct causation.  See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 1039.  

As noted above, the Veteran does not assert in-country duty or visitation in the Republic of Vietnam.  Rather, he asserts that he was exposed to Agent Orange during his active service in Okinawa, Japan.  

While the Veteran is competent to relate things as he experienced them through his senses, see Layno, 6 Vet. App. 465, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance like tactical herbicides.  See Jandreau, 492 F.3d 1372.  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance to which he may have been exposed.  Id.  Thus, his statements that he was exposed to Agent Orange in Okinawa, Japan are not competent and have no probative value.  Furthermore, as noted above, there is no evidence in the Veteran's service records that he was directly exposed to herbicides, including Agent Orange.  

Service treatment records contain no evidence of symptoms, complaints, or diagnoses of diabetes mellitus or prostate cancer during active service.  Medical examinations from the relevant period of active service , including upon service enlistment in March 1962 and service separation in September 1965, contain normal clinical results, and concurrent reports of medical history do not document any related symptoms.  

Post-service VA treatment records document diagnoses of diabetes mellitus in December 2004, prostate hypertrophy in October 2006, and prostate cancer in June 2008.  At the February 2015 Board hearing, the Veteran reported that his diabetes has onset in the early 1980s and his prostate cancer had onset in the 1990s.  Significantly, however, there is no evidence of a competent medical nexus opinion specifically linking the Veteran's diabetes mellitus or prostate cancer to his active service, including claimed herbicide exposure.  Moreover, even assuming the Veteran is competent and credible to report onset of diabetes in the early 1980s and prostate cancer in the 1990s, the Board notes that such onset is still at least over 15 years removed from the Veteran's service discharge in September 1965, during which period of service the Veteran claims he was exposed to herbicides in Okinawa, Japan.  Additionally, as noted above, VA treatment records document an even later onset for the claimed conditions.  The prolonged interval of time between the Veteran's active service and the earliest post-service clinical documentation of the claimed disabilities is of itself a factor for consideration that weighs against a finding that the disabilities are related to active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's own assertions that his diabetes mellitus and prostate cancer are related to service, to include herbicide exposure in service, are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra; see also Jandreau, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  

Finally, the Board acknowledges that the Veteran and his representative have referenced two prior unrelated Board decisions from January 1998 and September 2008 where service connection was granted based upon exposure to herbicides in Okinawa, Japan.  However, prior Board decisions do not establish precedent, and are uniquely related to the facts and circumstances present in each particular case.  38 C.F.R. § 20.1303 (2014).  Indeed, in the two decisions cited, it appears there was at least some evidence of actual herbicide exposure, whereas here, the record is devoid of any such evidence except the Veteran's own assertions, which as noted above lack probative value.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus and prostate cancer are etiologically related to active service, to include exposure to herbicides.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.  

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


